Opinion issued March 19, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00968-CV



MOSEVELT JACKSON, JR.,  Appellant

V.

TEXAS DEPARTMENT OF TRANSPORTATION,  Appellee



On Appeal from the 335th District Court
Washington County, Texas
Trial Court Cause No. 33695



MEMORANDUM OPINION	Appellant, Mosevelt Jackson, Jr., has neither established indigence, nor paid
all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  
	Appellant has neither established indigence, nor paid or made arrangements to
pay the clerk's fee for preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
clerk's record filed due to appellant's fault).
	After being notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 37.3(b)
(allowing dismissal of appeal if no clerk's record filed due to appellant's fault)
42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees and for not paying
or making arrangements to pay the clerk's fee for preparing the clerk's record.  We
deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.